Title: From Abigail Smith Adams to John Quincy Adams, 12 October 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




My Dear Son
Quincy Oct’br 12th 1815


Captain Tracy is to Sail on Sunday in the Galen. our young Gentlemen are all flying abroad. Some upon buisness. Some from curiosity. those of the most respectable standing apply for Letters of introduction to you—Your Father has given Letters to mr Prescott, who goes first to the Brazills. he has also written to you, and the children by mr John Gray, who is a passenger in the Galen.
An other Gentleman by the name of Reynolds has applied, his Father is a merchant in Boston. his mother being out of health, since dead, past a summer at mrs Blacks, by which means, this young gentleman became acquainted in our Family. he received his Education, at Cambridge university, Studied Physicks with the late Dr Warren, and is now going to Edinburgh to finish his Studies there, he is a young Gentleman of a fair character.
By him I send you mr Channings second Letter to Revd Dr Worcester. I have before sent you all the pamphlets lately publishd upon this controversy. and the conclusion of the whole matter, as I believe, may be sumed up in that couplet of Popes,
“For modes of faith, let graceless zealots fight
"His can’t be wrong, whose Life is in the Right”
I acknowledge myself a unitarian in Dr Clarks sense. Believing that the Father alone is the supreme god, and that Jesus Christ, derived his Being, and all his powers and honours from the Father. I regret to See a narrow selfish exclusive system gaining ground, instead of that liberal spirit of christianity recommended by St Paul. When through Dr Morse’s influence the pamphlet taken from mr Belsham’s life of Dr Disney was publishd Dr Morse sent one to your father Supposing it must be quite new to him but we had seen the whole vol’m, and read it, more than a year before.
Your father wrote him a Letter in return. the contents of which by some means or other took air. and no Relic of a saint has been more sought after than that Letter. the Liberal Clergy wanted to have it printed, but being a private letter, your Father would not consent. I will inclose to you a coppy of it. when he wrote it to the Dr, he never thought of hearing of it again—
But I must quit Theology for Biography: You may recollect, that in the year 1809 mr Skelton Jones a Native of Virginia, addrest circular Letters, to many of the distinguished characters in this state, requesting information from them, respecting their parentage, education, and professions &c &c his professed object was to continue Bush’s History of Virginia, and anex to it, Biographical Schetches of Eminent Characters, mr Jones died before he had compleated the work. “That task, Says the writer of a letter to your Father, together with the Documents, fell into my possession, and the details respecting mr John Quincy Adams appeard too interesting, to be concealed from the public Eye. he adds that he has usherd them into light, in their Simple and unadorned, but captivating form, which seemd to him far preferable to the studied and Elaborite polish which Biographers generally attempt, accordingly this writer has published, in a paper of which he is the Editor. the whole Biography. it is calld the Richmond Daily Compiler and Commercial Register: it is in two papers, one of 22 & 25th of Sepbr, which he sent with his Letter. his Name is L H Girardin, a French man by Birth: who came to this country he says in the year 1794 has been Naturalized, and become a citizen of the united States. he writes very handsomely, and his professd object, in writing to your Father, whom he says he remembers to have seen, with Dr Franklin, when he was a Boy in his native Country. is to obtain from him, further information respecting your diplomatic career, since the Epoch at which the detail leaves you
Your Father has replied to his Letter and corrected a few mistakes, made in the Biography, such as your Great Grandfathers Smith being a minister, in Stead of a merchant; and something, respecting the line of descent of himself and mr Samuel Adams—Your Father has written him, that all your diplomatic Dispatches are lodged in the Secretary of States office, from your Embassy to Russia, to the treaty of peace at Ghent, and the commercial Treaty with England.—If however there are any documents which you may think proper to supply; and which no other hand can supply, You will transmit them here. he has made use of the third person, out of delicacy, instead of the first person, which he says; is the only alteration from the original. I shall leave to your own suggestion why this Biography is brought forward at this time, by a perfect stranger: by a Native of France, and in the state of Virginia!
I have written so very lately to you to mrs Adams and the children, that I cannot find materials to supply my pen for them. I have not any Letters later than july from you or them—your Father will tell you tomorrow of his vallient excursion to dedham this day, at the grand review, where he dinned with the general officers in their Markee—and returned this Evening in fine spirits—he is wonderfull for a man who in a few days will be four score. his Eyes trouble him. otherways his health is good—I am / Dear Son Your affectionate Mother

A Adams




